Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 1 of 17 PageID #: 6207




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                                       :
 SZ DJI TECHNOLOGY CO., LTD. and DJI                   :
 EUROPE B.V.,                                          :
                                                       :
                       Plaintiffs,                     :
                                                       :   C.A. No. No. 16-706-LPS
                       v.                              :   (Consolidated)
                                                       :
 AUTEL ROBOTICS USA LLC and AUTEL                      :
 AERIAL TECHNOLOGY CO., LTD.,                          :
                                                       :
                       Defendants.                     :

                                            :
 AUTEL ROBOTICS USA LLC and AUTEL           :
 AERIAL TECHNOLOGY CO., LTD.,               :
                                            :
                   Counterclaim Plaintiffs, :
                                            :
                   v.                       :
 SZ DJI TECHNOLOGY CO., LTD., DJI EUROPE :
 B.V., AND DJI TECHNOLOGY INC.,             :
                                            :
                   Counterclaim Defendants. :



      STIPULATION AND [PROPOSED] THIRD AMENDED SCHEDULING ORDER

          This ____ day of _______, 2019, the Court having entered an Amended Scheduling

 Order dated April 20, 2018 (D.I. 239), after which additional patent and antitrust claims were

 filed on May 23, 2018 as part of Defendants Autel Robotics USA LLC and Autel Aerial

 Technology Co., Ltd.’s (collectively, “Autel’s” or “Defendants’”) Amended Answer,

 Affirmative Defenses, and Counterclaims to Plaintiffs’ Complaint for Patent Infringement (D.I.

 247), having entered a Second Amended Scheduling Order dated July 20, 2018 (D.I. 273), after

 which the Court ruled on DJI’s motions to dismiss (D.I. 342, 343) and stay (D.I. 344) and for



DB1/ 103095292.3
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 2 of 17 PageID #: 6208




 leave to amend (D.I. 345), and having received a proposed Third Amended Scheduling Order to

 address the rulings on the motions, and the parties having determined after discussion that the

 matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

 arbitration;

          IT IS HEREBY ORDERED that:

          1.       Consolidation. Subject to the proceedings and schedule set forth below, and until

 further order of the Court, these actions are consolidated for all purposes and all papers shall be

 filed in Civil Action No. 16-706-LPS.

                a. This consolidated action involves four sets of claims:

                      i.   Claims arising out of the patents asserted in Civil Action No. 16-706-LPS

                           (the “First Action Patents”) filed by Plaintiffs;

                     ii.   Claims arising out of the patents asserted in Civil Action No. 18-378-LPS

                           (the “Second Action Patents”) filed by Plaintiffs;

                    iii.   Claims arising out of the patents asserted in Civil Action No. 18-378-LPS

                           as counterclaims to the Second Action Patents against Plaintiffs and DJI

                           Technology Inc. (“DJI US”) filed by Defendant/Counterclaim Plaintiff

                           Autel Robotics USA LLC (“Counterclaim Patents”); and

                    iv.    Antitrust claims asserted by Defendants/Counterclaim Plaintiffs in Civil

                           Action No. 18-378-LPS as counterclaims to the Second Action Patents

                           against Plaintiffs and DJI US (“Antitrust Counterclaims”).

                b. DJI US is a party to this consolidated action, and bound by this Order, only with

                   respect to the Counterclaim Patents and Antitrust Counterclaims.




DB1/ 103095292.3                                      2
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 3 of 17 PageID #: 6209




          2.       The First Action Patents. This Third Amended Scheduling Order does not change

 existing fact discovery deadlines with respect to U.S. Patent Patents Nos. 9,016,617 (“the ’617

 Patent”); 9,321,530 (“the ’530 Patent”); and D691,514 (“the D’514 Patent”), unless otherwise

 noted.

          3.       The Second Action Patents. All claims arising out of the Second Action Patents

 have been dismissed. (D.I. 289).

          4.       Counterclaim Patents. All claims arising out of the Counterclaim Patents are

 stayed pending resolution of the parallel ITC proceeding. (D.I. 344). The Answer to the claims

 involving the Counterclaim Patents will be filed within 14 days after the stay is lifted. The

 parties will determine a separate schedule for the Counterclaim Patents after the stay is lifted.

          5.       Antitrust Counterclaims. The antitrust claims have been dismissed (D.I. 342,

 343). The parties have met and conferred, and Autel has informed DJI that it does not intend to

 seek re-hearing or interlocutory appeal of the court’s order (D.I. 343), including entry of

 judgment under Rule 54(b) of the Federal Rules of Civil Procedure, at this time. Autel, however,

 does not waive and indeed expressly reserves its rights to seek leave to amend its antitrust claims

 or file new or additional antitrust claims in light of new or additional information or analysis.

          6.       Supplemental Rule 26(a)(1) Initial Disclosures and Paragraph 3 Disclosures. The

 parties have advised the Court that these disclosures on the First Action Patents have been made

 as per the Second Amended Scheduling Order (D.I. 273). Unless otherwise agreed to by the

 parties, the parties shall make any supplemental initial disclosures pursuant to Federal Rule of

 Civil Procedure 26(a)(1) for U.S. Patent No. 9,284,049 (“the ’049 Patent”) on or before April

 12, 2019. Unless otherwise agreed or ordered by the Court, the parties’ supplemental disclosures




DB1/ 103095292.3                                   3
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 4 of 17 PageID #: 6210




 pursuant to Paragraph 3 of the Default Standard for the ’049 Patent shall be made on or before

 April 12, 2019.

          7.       Papers Filed Under Seal. In accordance with section G of the Administrative

 Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

 document shall be filed electronically within seven (7) days of the filing of the sealed document.

          Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent at the

 start of the court proceeding. Should the party subsequently choose to make a request for sealing

 or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

 for sealing/redaction, and include as attachments (1) a copy of the complete transcript

 highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

 (2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking

 redactions must demonstrate why there is good cause for the redactions and why disclosure of

 the redacted material would work a clearly defined and serious injury to the party seeking

 redaction.

          8.       Courtesy Copies. Other than with respect to “discovery matters,” which are

 governed by paragraph 9(g), and the final pretrial order, which is governed by paragraph 22, the

 parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy

 of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

 affidavits etc.). This provision also applies to papers filed under seal.

          9.       ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.

          10.      Disclosures. Absent agreement among the parties, and approval of the Court:



DB1/ 103095292.3                                    4
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 5 of 17 PageID #: 6211




                a. The parties have advised the Court that the disclosures required under Paragraph

                   8(a) of the Amended Scheduling Order (D.I. 239) (file history for asserted

                   patents, accused products, and damages model) have been made by the Plaintiffs

                   with respect to the First Action Patents.

                b. The parties have advised the Court that the disclosures required under Paragraph

                   8(c) of the Amended Scheduling Order (D.I. 239) (initial claim chart) have been

                   made by the Plaintiffs with respect to the ’049 Patent.

                c. By May 31, 2019, Defendants shall produce their initial invalidity contentions as

                   to the ’049 Patent for each asserted claim, as well, as the known invalidating

                   references.

                d. By May 31, 2019, Defendants shall, in connection with the ’049 patent,

                   supplement their production of core technical documents related to the EVO

                   product, sufficient to show how it works, including but not limited to non-publicly

                   available operation manuals, product literature, schematics, and specifications.

                   Defendants shall also produce sales figures for all accused product(s) in

                   connection with the First Action Patents.

                e. By September 27, 2019, Plaintiffs shall provide final infringement contentions as

                   to the ’049 Patent.

                f. By October 11, 2019, Defendants shall provide final invalidity contentions as to

                   the ’049 Patent.

          11.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery

 set forth in Local Rule 26.1 shall be strictly observed.




DB1/ 103095292.3                                     5
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 6 of 17 PageID #: 6212




              a. Consolidated Discovery. Any discovery obtained in connection with the First

                   Action Patents, the Second Action Patents, and the Counterclaim Patents may, if

                   relevant and admissible, be used in connection with the ’049 Patent.

              b. Discovery Cut Off. All fact discovery in this action as to the ’049 Patent shall be

                   initiated so that it will be completed on or before August 23, 2019. All expert

                   discovery in this case as to the First Action Patents shall be completed on or

                   before January 24, 2020.

              c. Requests for Admission. For the ’049 Patent, a maximum of 10 requests for

                   admission are permitted for each side, excluding a reasonable number of

                   authentication requests for admission.

              d. Interrogatories.

                     i.   For the ’049 Patent, a maximum of 8 interrogatories, including contention

                          interrogatories, are permitted for each side.

                    ii.   The Court encourages the parties to serve and respond to contention

                          interrogatories early in the case. In the absence of agreement among the

                          parties, contention interrogatories, if filed, shall first be addressed by the

                          party with the burden of proof. The adequacy of all interrogatory answers

                          shall be judged by the level of detail each party provides; i.e., the more

                          detail a party provides, the more detail a party shall receive.

              e. Depositions.

                     i.   Limitation on Hours for Deposition Discovery. For the ’049 Patent, each

                          side is limited to a total of twenty (20) hours of taking testimony by

                          deposition upon oral examination (regardless of whether the testimony is



DB1/ 103095292.3                                     6
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 7 of 17 PageID #: 6213




                         interpreted), excluding expert and third party depositions. Each side is

                         limited to a total of twenty five (25) hours of taking testimony by

                         deposition upon oral examination of third parties. Unless otherwise

                         agreed to by the parties, the 7-hour limit applies to all depositions.

                   ii.   Location of Depositions. Any party or representative (officer, director, or

                         managing agent) of a party filing a civil action in this district court must

                         ordinarily be required, upon request, to submit to a deposition at a place

                         designated within this district. Exceptions to this general rule may be

                         made by order of the Court. A defendant who becomes a counterclaimant,

                         cross-claimant, or third-party plaintiff shall be considered as having filed

                         an action in this Court for the purpose of this provision.

                                        Notwithstanding the foregoing, for witnesses of any party

                                who reside in China, depositions shall ordinarily take place in

                                Hong Kong. For witnesses of any party who reside within the

                                United States, depositions shall ordinarily take place in the state

                                where the witness resides.

              f. Disclosure of Expert Testimony.

                    i.   Expert Reports. For the party who has the initial burden of proof on the

                         subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

                         testimony as to any supplemental disclosure as to the First Action Patents

                         (as provided for in the Second Amended Scheduling Order (D.I. 273) or

                         the Court’s March 18, 2019 Oral Order (D.I. 345)) is due on or before

                         November 15, 2019. The supplemental disclosure to contradict or rebut



DB1/ 103095292.3                                    7
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 8 of 17 PageID #: 6214




                          evidence on the same matter identified by another party as to the First

                          Action Patents (as provided for in the Second Amended Scheduling Order

                          (D.I. 273) or the Court’s March 18, 2019 Oral Order (D.I. 345)) is due on

                          or before December 6, 2019. Reply expert reports from the party with the

                          initial burden of proof with respect to any supplemental disclosure as to

                          the First Action Patents are due on or before December 20, 2019. No

                          other expert reports will be permitted without either the consent of all

                          parties or leave of the Court. Along with the submissions of the expert

                          reports, the parties shall advise of the dates and times of their experts’

                          availability for deposition.

                    ii.   Expert Report Supplementation. The parties agree they will permit expert

                          declarations to be filed in connection with motions briefing (including

                          case-dispositive motions) with respect to the First Action Patents.

                   iii.   Objections to Expert Testimony. To the extent any objection to expert

                          testimony is made pursuant to the principles announced in Daubert v.

                          Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in

                          Federal Rule of Evidence 702, it shall be made by motion no later than the

                          deadline for dispositive motions set forth herein, unless otherwise ordered

                          by the Court. Briefing on such motions is subject to the page limits set out

                          in connection with briefing of case dispositive motions.

              g. Discovery Matters and Disputes Relating to Protective Orders.




DB1/ 103095292.3                                     8
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 9 of 17 PageID #: 6215




                     i.   Any discovery motion filed without first complying with the following

                          procedures will be denied without prejudice to renew pursuant to these

                          procedures.

                    ii.   Should counsel find, after good faith efforts – including verbal

                          communications among Delaware and Lead Counsel for all parties to the

                          dispute – that they are unable to resolve a discovery matter or a dispute

                          relating to a protective order, the parties involved in the discovery matter

                          or protective order dispute shall submit a joint letter in substantially the

                          following Form:

                                 Dear Judge Stark:

                                 The parties in the above-referenced matter write to request the
                                 scheduling of a discovery teleconference.

                                 The following attorneys, including at least one Delaware Counsel
                                 and at least one Lead Counsel per party, participated in a verbal
                                 meet-and-confer (in person and/or by telephone) on the following
                                 date(s): ______

                                 Delaware Counsel: ___________

                                 Lead Counsel: _____________

                                 The disputes requiring judicial attention are listed below:

                                 [provide here a non-argumentative list of disputes requiring
                                 judicial attention]

                   iii.   On a date to be set by separate order, generally not less than forty-eight

                          (48) hours prior to the conference, the party seeking relief shall file with

                          the Court a letter, not to exceed three (3) pages, outlining the issues in

                          dispute and its position on those issues. On a date to be set by separate

                          order, but generally not less than twenty-four (24) hours prior to the


DB1/ 103095292.3                                     9
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 10 of 17 PageID #: 6216




                           conference, any party opposing the application for relief may file a letter,

                           not to exceed three (3) pages, outlining that party's reasons for its

                           opposition.

                    iv.    Each party shall submit two (2) courtesy copies of its discovery letter and

                           any attachments.

                     v.    Should the Court find further briefing necessary upon conclusion of the

                           telephone conference, the Court will order it. Alternatively, the Court may

                           choose to resolve the dispute prior to the telephone conference and will, in

                           that event, cancel the conference.

                h. Electronic Service.

                      i.   Pursuant to Federal Rule of Civil Procedure 5(b)(2)(e), the parties agree to

                           accept service by electronic means.

          12.      Motions to Amend.

                a. Any motion to amend (including a motion for leave to amend) a pleading shall

                   NOT be accompanied by an opening brief but shall, instead, be accompanied by a

                   letter, not to exceed three (3) pages, describing the basis for the requested relief,

                   and shall attach the proposed amended pleading as well as a "blackline"

                   comparison to the prior pleading.

                b. Within seven (7) days after the filing of a motion in compliance with this Order,

                   any party opposing such a motion shall file a responsive letter, not to exceed five

                   (5) pages.




DB1/ 103095292.3                                     10
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 11 of 17 PageID #: 6217




                c. Within three (3) days thereafter, the moving party may file a reply letter, not to

                   exceed two (2) pages, and, by this same date, the parties shall file a letter

                   requesting a teleconference to address the motion to amend.

          13.      Motions to Strike.

                a. Any motion to strike any pleading or other document shall NOT be accompanied

                   by an opening brief but shall, instead, be accompanied by a letter, not to exceed

                   three (3) pages, describing the basis for the requested relief, and shall attach the

                   document to be stricken.

                b. Within seven (7) days after the filing of a motion in compliance with this Order,

                   any party opposing such a motion shall file a responsive letter, not to exceed five

                   (5) pages.

                c. Within three (3) days thereafter, the moving party may file a reply letter, not to

                   exceed two (2) pages, and, by this same date, the parties shall file a letter

                   requesting a teleconference to address the motion to strike.

          14.      Claim Construction Issue Identification. On April 12, 2019, the parties shall

 exchange a list of those claim term(s)/phrase(s) for the ’049 Patent that they believe need

 construction. On April 26, 2019, the parties shall exchange their proposed claim constructions

 for those term(s)/phrase(s). These documents will not be filed with the Court. Subsequent to

 exchanging that list, the parties will meet and confer to prepare a Joint Claim Construction Chart

 for the ’049 Patent to be submitted on May 10, 2019. The parties’ Joint Claim Construction

 Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should

 include each party’s proposed construction of the disputed claim language with citation(s) only

 to the intrinsic evidence in support of their respective proposed constructions. A copy of the



DB1/ 103095292.3                                     11
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 12 of 17 PageID #: 6218




 patent(s) in issue as well as those portions of the intrinsic record relied upon shall be submitted

 with this Joint Claim Construction Chart. In this joint submission, the parties shall not provide

 argument.

          15.      Claim Construction Briefing. The parties shall contemporaneously submit initial

 briefs on claim construction issues for the ’049 Patent [and the issues related to the ’617 Patent,

 ’530 Patent, and ‘D’514 Patent that the parties agreed to defer pursuant to the Joint Stipulation

 dated July 5, 2017 (D.I. 127)1] on June 14, 2019. The parties’ answering/responsive briefs shall

 be contemporaneously submitted on July 12, 2019. No reply briefs or supplemental papers on

 claim construction shall be submitted without leave of the Court. Each of the parties’ initial

 (opening) and responsive (answering) briefs shall be limited to 30 pages.

          16.      Hearing on Claim Construction. Beginning at __:__.m. on July 26, 2019 (or a

 date convenient for the Court), the Court will hear argument on claim construction for the ’049

 Patent. The parties shall notify the Court, by joint letter submission, no later than the date on

 which their answering claim construction briefs are due: (i) whether they request leave to present

 testimony at the hearing; and (ii) the amount of time they are requesting be allocated to them for

 the hearing. Provided that the parties comply with all portions of this Scheduling Order, and any

 other orders of the Court, the parties should anticipate that the Court will issue its claim

 construction order within sixty (60) days of the conclusion of the claim construction hearing. If

 the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days after

 the conclusion of the claim construction hearing.


 1
   The parties disagree whether to include the issues deferred in their Joint Stipulation dated July 5, 2017 (D.I. 127) in
 this claim construction process on the ‘049 Patent. Autel believes it would be more efficient for the parties and the
 Court to address those issues now. DJI believes the claim construction proceedings should be limited to the ’049
 Patent and that the deferred issues for the other First Action Patents can continue to be addressed during summary
 judgment and/or jury instructions as previously agreed.



DB1/ 103095292.3                                           12
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 13 of 17 PageID #: 6219




          17.      Case Dispositive Motions. All case dispositive motions, an opening brief, and

 affidavits, if any, in support of the motion for the First Action patents shall be served and filed on

 or before February 14, 2020. Briefing will be presented pursuant to the Court’s Local Rules, as

 modified by this Order.

          18.      No early motions without leave. No case dispositive motion under Rule 56 may

 be filed more than ten (10) days before the above date without leave of the Court.

          19.      Page limits combined with Daubert motion page limits. Each party is permitted

 to file as many case dispositive motions as desired; provided, however, that each SIDE will be

 limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages for all

 answering briefs, and a combined total of 20 pages for all reply briefs regardless of the number

 of case dispositive motions that are filed. In the event that a party files, in addition to a case

 dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert’s

 testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall

 be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages

 for all reply briefs for each SIDE.2

          20.      Hearing. The hearing previously set by the Court for case dispositive and

 Daubert motions on January 7, 2020 as per the Second Amended Scheduling Order (D.I. 273) is,

 hereby, adjourned. The Court will hear argument on all pending case dispositive and Daubert

 motions for the First Action patents on March 27, 2020 (or at a date convenient for the

 Court), beginning at _____ _.m. Subject to further order of the Court, each side will be

 allocated a total of forty-five (45) minutes to present its argument on all pending motions.
 2
   The parties must work together to ensure that the Court receives no more than a total of 250 pages (i.e., 50+ 50+25
 regarding one side’s motions, and 50+ 50+25 regarding the other side’s motions) of briefing on all case dispositive
 motions and Daubert motions that are covered by this scheduling order and any other scheduling order entered in
 any related case that is proceeding on a consolidated or coordinated pretrial schedule.



DB1/ 103095292.3                                         13
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 14 of 17 PageID #: 6220




          21.      Applications by Motion. Except as otherwise specified herein, any application to

 the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

 contain the statement required by Local Rule 7.1.1.

          22.      Pretrial Conference. On May 22, 2020 (or a date convenient to the Court), the

 Court will hold a pretrial conference in Court with counsel beginning at _____ _.m. Unless

 otherwise ordered by the Court, the parties should assume that filing the pretrial order satisfies

 the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall

 file with the Court the joint proposed final pretrial order with the information required by the

 form of Revised Final Pretrial Order - Patent, which can be found on the Court's website

 (www.ded.uscourts.gov), at least ten (10) business days before the scheduled Pretrial

 Conference. Unless otherwise ordered by the Court, the parties shall comply with the timeframes

 set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

          The parties shall provide the Court two (2) courtesy copies of the joint proposed final

 pretrial order and all attachments.

          As noted in the Revised Final Pretrial Order — Patent, the parties shall include in their

 joint proposed final pretrial order, among other things:

                a. a request for a specific number of hours for their trial presentations, as well as a

                   requested number of days, based on the assumption that in a typical jury trial day

                   (in which there is not jury selection, jury instruction, or deliberations), there will

                   be 5 1/2 to 6 1/2 hours of trial time, and in a typical bench trial day there will be 6

                   to 7 hours of trial time;




DB1/ 103095292.3                                     14
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 15 of 17 PageID #: 6221




                b. their position as to whether the Court should allow objections to efforts to

                   impeach a witness with prior testimony, including objections based on lack of

                   completeness and/or lack of inconsistency;

                c. their position as to whether the Court should rule at trial on objections to expert

                   testimony as beyond the scope of prior expert disclosures, taking time from the

                   parties' trial presentation to argue and decide such objections, or defer ruling on

                   all such objections unless renewed in writing following trial, subject to the

                   proviso that a party prevailing on such a post-trial objection will be entitled to

                   have all of its costs associated with a new trial paid for by the party that elicited

                   the improper expert testimony at the earlier trial; and

                d. their position as to how to make motions for judgment as a matter of law, whether

                   it be immediately at the appropriate point during trial or at a subsequent break,

                   whether the jury should be in or out of the courtroom, and whether such motions

                   may be supplemented in writing.

          23.      Motions in Limine. Motions in limine shall not be separately filed. All in limine

 requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

 be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

 request and any response shall contain the authorities relied upon; each in limine request may be

 supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

 three (3) pages of argument, and the side making the in limine request may add a maximum of

 one (1) additional page in reply in support of its request. If more than one party is supporting or

 opposing an in limine request, such support or opposition shall be combined in a single three (3)

 page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered



DB1/ 103095292.3                                     15
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 16 of 17 PageID #: 6222




 by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

 permitted by the Court.

          24.      Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

 tried to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,

 (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three

 (3) business days before the final pretrial conference. This submission shall be accompanied by a

 courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft Word

 format, which may be submitted by e-mail to Judge Stark's staff.

          25.      Trial. This matter is scheduled for a seven (7)-day jury trial beginning at 9:30

 a.m. on June 8, 2020 (or a date convenient for the Court), with the subsequent trial days

 beginning at 9:00 a.m. Until the case is submitted to the jury for deliberations, the jury will be

 excused each day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number

 of hours in which to present their respective cases.

          26.      Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

 jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

 to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

 indicating among other things how the case should proceed and listing any post-trial motions

 each party intends to file.

          27.      Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

 to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

 briefs relating to any post-trial motions filed by that side, no matter how many such motions are

 filed.


 Dated: March 29, 2019


DB1/ 103095292.3                                    16
Case 1:16-cv-00706-LPS Document 348 Filed 03/29/19 Page 17 of 17 PageID #: 6223




 YOUNG CONAWAY STARGATT &                       MORGAN, LEWIS & BOCKIUS LLP
 TAYLOR, LLP

 /s/ Samantha G. Wilson                         /s/ Amy M. Dudash
 Anne Shea Gaza (#4093)                         Jody C. Barillare (#5107)
 Robert M. Vrana (#5666)                        Amy M. Dudash (#5741)
 Samantha G. Wilson (#5816)                     1007 Orange Street, Suite 501
 Rodney Square                                  Wilmington, Delaware 19801
 1000 N. King Street Wilmington, DE 19801       302.574.3000
 302.571.6600                                   jody.barillare@morganlewis.com
 agaza@ycst.com                                 amy.dudash@morganlewis.com
 rvrana@ycst.com
 swilson@ycst.com                               Attorneys for Plaintiffs and Counterclaim
                                                Defendants SZ DJI Technology Co. Ltd. and
 Attorneys for Defendants and Counterclaim      DJI Europe B.V., and Counterclaim Defendant
 Plaintiffs Autel Robotics USA LLC and Autel    DJI Technology, Inc.
 Aerial Technology Co., Ltd. (n/k/a Autel
 Robotics Co., Ltd.)


 IT IS SO ORDERED this ____ day of _________, 2019.


                                    _______________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE


 01:24336028.1




DB1/ 103095292.3                               17
